LIONBRIDGE LUXEMBOURG S.à.r.l.

LIONBRIDGE GLOBAL SOLUTIONS COMPANIES, INC.

RORY JOHN COWAN

-and-

WACHOVIA BANK, NATIONAL ASSOCIATION

CHARGE ON SHARES

William Fry
Solicitors
Fitzwilton House
Wilton Place
Dublin 2
www.williamfry.ie

© William Fry 2006

018718.0003.KPR

1

THIS CHARGE ON SHARES is made on 8 August 2006

BETWEEN:

LIONBRIDGE LUXEMBOURG S.à.r.l.,
a company incorporated and existing
under the laws of Luxembourg
having its address at
c/o MAS
1 Rue des Glacis
L-1628
Luxembourg
Grand Duchy of Luxembourg
(hereinafter called the “First Chargor”)

LIONBRIDGE GLOBAL SOLUTIONS
COMPANIES, INC.,
a company incorporated under the
laws of the State of Delaware
United States of America
with registered address at 1050 Winter Street,
Suit 2300, Waltham, Massachusetts,
United States of America
(hereinafter called the “Second Chargor”)

RORY JOHN COWAN

of 281 Fairhaven Hill Road,

Concord,

Massachusettes 01742

United States of America

(hereinafter called the “Third Chargor”)

(together called the “Chargors”)

- and -

WACHOVIA BANK, NATIONAL ASSOCIATION
a national banking association of the USA
(hereinafter called the “Administrative Agent”)
as security agent for the Lenders



    WHEREAS:



A.   It has been agreed between the Chargors and the Administrative Agent (as
security agent for the Lenders) and it is hereby intended that these presents,
inter alia, shall secure all monies, obligations and liabilities that the
Chargors covenant to pay in Clause 2.1 of this Charge.



B.   The Administrative Agent has agreed to enter into this Charge as security
agent for the Lenders.



    NOW IT IS HEREBY AGREED as follows:



1.   Interpretation



1.1   In this Charge the following expressions shall, unless the context
otherwise requires, have the following meanings:

“Act”, the Conveyancing and Law of Property Act, 1881, as amended by the
Conveyancing Acts 1882 and 1911;

“Charged Property”, the Shares, the proceeds of any sale of any of the Shares
and all stock, share warrants, securities, rights, monies or property (including
the dividends, interest or income thereon or therefrom) accruing or acquired at
any time and from time to time by way of redemption, purchase, bonus, option or
otherwise to or in respect of or derived from all or any of the Shares or any
derivatives of them (the “Derivative Rights”) and the proceeds of any sale of
any of the Derivative Rights;

“Company”, Lionbridge International (previously named Lionbridge Technologies
Ireland) having company number 144185 and having its registered office at 3 West
Pier Business Campus, Dun Laoghaire, Co. Dublin

“Credit Agreement”, the credit agreement dated 1 September 2005 (as amended,
restated, supplemented or otherwise modified) by and among Lionbridge
Technologies, Inc. (the “US Borrower”), Lionbridge Technologies Holdings, B.V.
and Lionbridge Global Solutions Holdings (Netherlands) B.V. (the “Dutch
Borrowers”) and Lionbridge International (previously named Lionbridge
Technologies Ireland) (the “Irish Borrower”)(collectively known as the
“Borrowers”), the US Guarantors (as therein defined), the Foreign Guarantors (as
therein defined), the Lenders (as therein defined) and Wachovia Bank, National
Association (as Administrative Agent);

“Event of Default”, has the meaning given to that term in the Credit Agreement;

“Receiver”, a receiver and manager or a receiver, in each case, appointed under
this Charge;

“Secured Obligations”, all Foreign Credit Party Obligations of the First Chargor
and the Second Chargor;

“Shares”



  (a)   the shares in the capital of the Company details of which are specified
in Part A of the First Schedule which are registered in the name of the First
Chargor;



  (b)   the shares in the capital of the Company details of which are specified
in Part B of the First Schedule which are registered in the name of the Third
Chargor ; and



  (c)   the shares in the capital of the Company details of which are specified
in Part C of the First Schedule which are registered in the name of the Second
Chargor;

and all and any shares in the share capital of the Company that, after the date
hereof, may become beneficially owned by the Chargors and registered in the name
of the Chargors and/or their respective nominees or trustees; and

“this Charge”, this charge over shares.



1.2   Words and expressions defined in the Credit Agreement shall, unless the
context otherwise requires, have the same meanings when used in this Charge.



1.3   Except to the extent that the context requires otherwise any reference in
this Charge to:



  1.3.1   this Charge or any other agreement or document shall be construed as a
reference to this Charge or, as the case may be, such other agreement or
document as the same may have been, or may from time to time be, amended,
varied, novated or supplemented;



  1.3.2   any statutes shall include any order made or regulation issued
thereunder, any statutory modification or re-enactment thereof from time to time
in force, and unless otherwise stated any reference to a statute shall be a
reference to a statute of Ireland;

     
1.3.3
1.3.4
1.3.5
  a time of day shall be construed as a reference to Dublin time.
the parties intend that this document shall take effect as a Deed; and
words importing the plural shall include the singular and vice versa.



  1.3.6   a reference to “it” or “its” shall be construed as include a reference
to “he” or “his” as appropriate.



1.4   Clause, Part and Schedule headings are for ease of reference only.



2.   The Secured Obligations



2.1   For good and valuable consideration (receipt of which is hereby
acknowledged) each Chargor hereby unconditionally covenants to pay or discharge
all of the Secured Obligations forthwith on demand being made on it by the
Administrative Agent when the Secured Obligations are due for payment or
discharge in accordance with the Credit Agreement.



2.2   A certificate signed by a duly authorised officer of the Administrative
Agent setting forth the amount of any sum due hereunder shall, in the absence of
manifest error, be prima facie evidence against each Chargor of the amount due.



3.   Charge



3.1   The First Chargor and the Second Chargor as beneficial owners and the
Third Chargor as legal owner as continuing security for the payment and
discharge of the Secured Obligations and subject to the proviso for redemption
contained in Clause 21 hereby charge in favour of the Administrative Agent, all
of the Charged Property.



3.2   As continuing security for the due payment and discharge of the Secured
Obligations, the Administrative Agent shall have a lien on the certificates
relating to the Shares together with such further certificates which may from
time to time be issued to the relevant Chargor in respect of any conversion,
bonus, redemption, option or otherwise relating to the Shares.



4.   Dividends and Interest

All dividends, interest and other monies paid in respect of or forming part of
the Charged Property (whether of the nature of capital or income) shall be paid
to the Chargors unless and until there is an Event of Default that is
continuing, when the Administrative Agent may direct the Chargors to procure
that such amounts are paid to the Administrative Agent for application in or
towards the reduction or discharge of the Secured Obligations or any of them.



5.   Further Assurance

Each Chargor undertakes forthwith upon notice to that effect by the
Administrative Agent, at any time when there is an Event of Default that is
continuing, to execute and sign in favour of the Administrative Agent or its
nominees and to deliver to the Administrative Agent all such transfers (or, if
the Administrative Agent shall so require, partially completed instruments of
transfer with the name of the transferee, date and consideration left blank) and
assignments in respect of the Charged Property, and make all such payments, as
the Administrative Agent may specify in such notice for the sole purpose of
vesting the same in the Administrative Agent or its nominees or any purchaser
absolutely.



6.   Covenants



6.1   Each Chargor hereby covenants with the Administrative Agent that during
the continuance of this security it will at all times deposit with the
Administrative Agent and permit the Administrative Agent during the continuance
of this security to hold and retain on its behalf:



  6.1.1   all stock and share certificates and documents of title relating to
the Shares; and



  6.1.2   stock transfer forms in respect of the Shares duly executed in the
manner required by the Administrative Agent together with letters of authority
in respect of such stock transfer forms in the form set out in the Second
Schedule.



6.2   Each Chargor hereby further covenants with the Administrative Agent that
during the continuance of this security:



  6.2.1   it will duly and promptly pay all calls, instalments or other payments
which from time to time become due in respect of any part of the Charged
Property and, if it defaults in doing so, the Administrative Agent may, if it
thinks fit, make any such payments on its behalf in which event any sums so paid
shall be reimbursed on demand by it to the Administrative Agent; and



  6.2.2   in so far as it is within its power to procure, it will duly register
or procure that the directors of the Company duly register all transfers of the
Shares from time to time lodged with them by or on behalf of the Administrative
Agent and issue, and deliver to the Administrative Agent, a new certificate or
certificates for the Shares in the name of the Administrative Agent or its
nominee as soon as possible following receipt of such transfers.



6.3   Each Chargor hereby further covenants and agrees with the Administrative
Agent that:



  6.3.1   The First Chargor and the Second Chargor shall at all times remain the
beneficial owners of the Charged Property free from Liens other than Permitted
Liens;



  6.3.2   it shall ensure that all of the Charged Property is and at all times
remains free from any restriction which is likely to affect the exercise by the
Administrative Agent of its rights and entitlements hereunder;



  6.3.3   it shall notify the Administrative Agent of the occurrence of any
event which may result in the redemption of all or any of the Shares or of any
date on which redemption of all or any of the Shares is scheduled to occur; and



  6.3.4   it shall ensure that the Shares mentioned in Part B of the First
Schedule and other Shares which are not registered in the name of the First
Chargor or the Administrative Agent (or its nominee) are at all times registered
in the names of persons who have executed declarations of trust in favour of the
First Chargor and the Administrative Agent.



7.   Negative Pledge

Each Chargor hereby covenants that it will not, without the prior written
consent of the Administrative Agent or except as expressly permitted under the
Credit Agreement:



7.1   create or permit to subsist any Lien on or over the Charged Property or
any part thereof or any interest therein except for Permitted Liens;



7.2   sell, transfer or otherwise dispose of the Charged Property or any part
thereof or interest therein or attempt or agree so to do;



7.3   suffer or permit the Company to cancel, increase, create or issue or agree
to issue or put under option or agree to put under option any share capital or
obligation now or hereafter convertible into shares of or in the Company of any
class to the extent that doing so results in a reduction of the percentage
issued and outstanding share capital of the Company over which the
Administrative Agent has security;



7.4   suffer or permit the Company to make any alteration to, grant any rights
in relation to or otherwise re-organise or purchase or reduce the share capital
of the Company in any way if that affects adversely the Charged Property
provided that this Subclause 7.4 shall not restrict the declaration or payment
of dividends by the Company;



7.5   convene any meeting with a view to, or pass or suffer or permit the board
of directors of the Company or the members of the Company to pass any resolution
whether at an annual general meeting or an extraordinary general meeting or in
writing effecting any alteration of any of the provisions of the Memorandum or
Articles of Association of the Company in a manner prejudicial to the interests
of the Administrative Agent or the Lenders;



7.6   suffer or permit the Company to permit any person other than the Chargors
to be registered as holders of the property or any part thereof;



7.7   redeem the Shares or apply for redemption of the Shares;



7.8   suffer or permit or consent to any alteration to the terms upon which the
Shares are held;



7.9   do, or cause or permit to be done, anything which may in any way
jeopardise the security hereby created.



8.   When Security becomes Enforceable



8.1   This Charge shall become immediately enforceable and the power of sale and
the other powers conferred by the Conveyancing Acts 1881 to 1911, as varied or
amended by this Charge, shall be exercisable upon and at any time after the
occurrence of an Event of Default but only for so long as the Event of Default
is continuing.



8.2   At a time when an Event of Default has occurred that is continuing, the
Administrative Agent may in its absolute discretion enforce all or any part of
this Charge in any reasonable manner including:



  8.2.1   exercising all voting and/or consensual powers pertaining to the
Charged Property or any part thereof;



  8.2.2   registering the Charged Property in the name of the Administrative
Agent or the name of its nominee or selling the Charged Property or any part
thereof at such place, in such manner and at such price or prices as may
reasonably be expected to realise the market value of the Charged Property and
upon any such sale the Administrative Agent shall have the right to deliver,
assign and transfer to each purchaser thereof the Charged Property so sold. The
power to sell or dispose of the Charged Property under this Charge shall operate
as a variation and extension of the statutory power of sale under Section 19 of
the Act.



8.3   Section 20 of the Act (regulation of the power of sale) shall not apply in
relation to the security created by this Charge and the statutory power of sale
contained in the Act (as extended by this Charge) and any other power whether
implied by statute or otherwise shall be exercisable immediately upon the
security hereby created becoming enforceable by the Administrative Agent.
Section 17 of the Act (restriction on consolidation of mortgages) shall not
apply to the Charged Property or to any security given to the Administrative
Agent pursuant to this Charge.



8.4   The Administrative Agent shall apply the proceeds of such sale or other
disposal in paying the costs of such sale or other disposal and (subject to the
rights or claims of any person entitled in priority to the Administrative Agent)
in or towards the discharge of the Secured Obligations, the balance (if any) to
be paid to the Chargors or other persons entitled to that balance.



8.5   The Administrative Agent shall not, in any circumstances, be liable to any
of the Chargors for any loss or damage arising from any realisation by the
Administrative Agent of the Charged Property or for any loss or damage otherwise
arising unless such loss or damage shall be caused by the Administrative Agent’s
fraud, gross negligence or wilful default.



9.   Receiver



9.1   The Administrative Agent may, at any time when this Charge is enforceable
(whether or not the Administrative Agent has entered into or taken possession of
the Charged Property) or if the Administrative Agent is requested by a
resolution of the board of directors of either of the First Chargor or of the
Second Chargor appoint, by writing under the hand of any manager of the
Administrative Agent, any person or persons (including an official of the
Administrative Agent) to be a Receiver of the Charged Property or any part or
parts thereof (and, in the case of the latter, the powers herein conferred on a
Receiver shall have the effect as though every reference to the Charged Property
were a reference to the relevant part or parts of such assets) upon such terms
as to remuneration and otherwise as the Administrative Agent may, from time to
time, reasonably think fit (and the restrictions in section 24(6) of the Act
shall not apply) and the Administrative Agent may similarly remove any Receiver
and appoint another in his stead, and any Receiver so appointed shall be the
agent of each of the Chargors for all purposes and any such Receiver shall have
the power, either in his own name or in the name of a Chargor (in the case of
joint Receivers such powers being exercised jointly or severally):



  9.1.1   to collect and get in the Charged Property or any part thereof;



  9.1.2   for the purpose of exercising any of the powers, authorities and
discretions conferred on him by or pursuant to this Charge and/or defraying any
costs, charges, losses or expenses (including his remuneration) which shall be
incurred by him in the exercise thereof or for any other purpose, to make
advances or to raise or borrow money either unsecured or secured on the Charged
Property or any part thereof in priority to, pari passu with, or subsequent to,
the security hereby constituted or otherwise and at such rate or rates of
interest and generally on such terms and conditions as the Receiver may think
fit;



  9.1.3   to sell or exchange, or concur in selling, or exchanging, the Charged
Property or any part thereof and to grant, or concur in granting or enter into
options and rights of user for any term and, without limitation, he may do any
of the aforementioned things for a consideration consisting of cash, debentures
or other obligations, shares, stock or other valuable consideration, and any
such consideration may be payable in a lump sum or by instalments spread over
such period as he may think fit, and to carry into effect and complete any such
transaction by executing any deeds or documents as may be necessary or
appropriate in the name of, or on behalf of a Chargor;



  9.1.4   to sell, exchange, convert into money and realise any Charged Property
by public auction or private contract and generally in any manner and on any
terms which he thinks fit. The consideration for any such transaction may
consist of cash, debentures or other obligations, shares, stock or other
valuable consideration and any such consideration may be payable in a lump sum
or by instalments spread over any period which he thinks fit;



  9.1.5   to redeem any prior encumbrance on the Charged Property and to settle
and prove the accounts of the encumbrancer, and accounts so settled and proved
shall be conclusive and binding on each of the Chargors and the money so paid
shall be a receivership expense;



  9.1.6   to exercise, or permit each of the Chargors or any nominees of each of
the Chargors to exercise, any powers or rights incidental to the ownership of
the Charged Property or any part thereof in such manner as he may think fit and
in particular any voting rights conferred by the same and any rights of
enforcing the same by foreclosure, sale or otherwise;



  9.1.7   to settle, adjust, refer to arbitration, compromise and arrange any
claims, accounts, disputes, questions and demands which relate in any way to the
Charged Property or any part thereof;



  9.1.8   to bring, prosecute, enforce, defend and abandon all such actions,
suits and proceedings in relation to the Charged Property or any part thereof as
may seem to him to be expedient;



  9.1.9   to give a valid receipt for any moneys and execute any assurance or
thing which may be proper or desirable for realising any Charged Property; and



  9.1.10   to do all such other acts and things as he may consider necessary or
desirable for the realisation of the Charged Property or any part thereof or
incidental or conducive to any of the matters, powers or authorities conferred
on a Receiver under or by virtue of these presents, and to exercise and do, in
relation to the Charged Property or any part thereof, all such powers,
authorities and things as he would be capable of exercising if he were the
absolute beneficial owner of the same.



9.2   The Administrative Agent shall not incur any liability in respect of any
contracts, engagements, acts, omissions, defaults or losses of the Receiver or
for liabilities incurred by him or for any misconduct by him or for his
remuneration (either to a Chargor or to any other person whatsoever) by reason
of its making his appointment as such Receiver or of its having made or given
any regulation or direction to such Receiver or for any other reason whatsoever
except in the case of fraud, gross negligence or wilful misconduct.



9.3   The Administrative Agent may, from time to time, fix the remuneration of
any Receiver and direct payment of such remuneration out of monies accruing to
him in the exercise of his powers as such Receiver but the Chargors alone shall
be liable for the payment of such remuneration.



9.4   No person (including a purchaser) dealing with the Administrative Agent or
a Receiver or its or his agents will be concerned to enquire:



  9.4.1   whether the Secured Obligations have become payable;



  9.4.2   whether any power which the Administrative Agent or a Receiver is
purporting to exercise has become exercisable or is being properly exercised;



  9.4.3   whether any money remains due under the Credit Agreement; or



  9.4.4   how any money paid to the Administrative Agent or to that Receiver is
to be applied.



10.   Rights Attaching to the Charged Property



10.1   Unless an Event of Default has occurred that is continuing, each of the
Chargors shall be entitled to exercise all voting and other rights and powers
attaching to the shares charged by it under this Charge provided that it will
not exercise any such voting rights or powers, in a manner which would or might
materially prejudice the security created by this Charge.



10.2   Upon the occurrence of an Event of Default and for so long as it is
continuing, the Administrative Agent and its nominees may at their discretion
exercise all voting rights attached to any stocks, shares or other securities
which form part of the Charged Property registered in the name of the
Administrative Agent or any nominee for the Administrative Agent as if it was
the sole legal and beneficial owner and, in the case of any Charged Property
registered in the name of a Chargor or any nominee for any of the Chargors, each
Chargor will exercise any such voting rights as directed by the Administrative
Agent.



11.   Power of Attorney

Each Chargor hereby irrevocably appoints, by way of security, the Administrative
Agent and every Receiver of the Charged Property to be its attorney and in its
name and on its behalf and as its act and deed to sign, seal, execute, deliver,
perfect and do all deeds, instruments, mortgages and things as may be, or as the
Administrative Agent or such Receiver may consider to be, requisite for carrying
out any obligation imposed on it under Clause 6 above, or for enabling the
Administrative Agent or such Receiver to exercise its power of sale or other
disposal referred to in Clause 10 above or for carrying any such sale or other
disposal made under such power into effect by executing instruments of transfer
(or completing partially-completed instruments of transfer executed by it) and
submitting all or any of the transfers together with any stock or share
certificates in respect thereof in the name of the Administrative Agent or any
of its nominees, or exercising (but subject as therein provided with respect to
voting) any of the rights and powers referred to in Clause 10.2 above, including
without limitation the appointment of any person as its proxy on the basis that
any attorney so appointed shall only exercise the powers conferred by this
Clause when an Event of Default has occurred that is continuing. Each Chargor
hereby undertakes to ratify and confirm all things done and documents executed
by the Administrative Agent or such Receiver in the exercise of the power of
attorney conferred by this Clause.



12.   Continuing Security

It is agreed that the security created by this Charge and the obligations and
liabilities of each of the Chargors and rights, remedies and powers of the
Administrative Agent hereunder:



12.1   shall be held by the Administrative Agent as a continuing security for
the payment and discharge of the Secured Obligations and all monies and
obligations covenanted to be paid or performed pursuant to this Charge or
otherwise secured by this Charge and the performance and observance of and
compliance with all of the covenants, terms and conditions (express or implied)
contained in this Charge and shall remain in full force and effect until the
Secured Obligations and all monies and obligations covenanted to be paid or
performed in this Charge or otherwise secured by this Charge have been paid,
discharged and satisfied in full and all Commitments have been terminated;



12.2   shall be in addition to and not in substitution for or limitation of and
shall neither be prejudiced nor affected by, nor shall it prejudice or affect,
any other security held by the Administrative Agent or by any deposit of
documents, guarantee, lien, bill, note, mortgage or other security now or
hereafter held by the Administrative Agent or any right, remedy or power of the
Administrative Agent hereunder and so that all rights, remedies and powers of
the Administrative Agent hereunder and thereunder may be exercised from time to
time and as often as the Administrative Agent may deem expedient;



12.3   may be enforced by the Administrative Agent without prior recourse to any
such security or guarantee held by it and each of the Chargors waives all rights
it may have of first requiring the Administrative Agent to enforce any such
security or guarantee or to proceed against or claim payment from any other
person;



12.4   shall not be satisfied by any intermediate payment or satisfaction of any
part of the Secured Obligations or the monies and obligations covenanted to be
paid or performed in this Charge or otherwise secured by this Charge or by any
settlement of accounts between any other person who may be liable to the
Administrative Agent in respect of the Secured Obligations or the monies and
obligations covenanted to be paid or performed in this Charge or otherwise
secured by this Charge or any part thereof;



12.5   shall not in any way be prejudiced or affected by any time, indulgence or
relief being given by the Administrative Agent to any other person, by any
amendment or supplement to any document, by the taking, variation, compromise,
renewal or release of or refusal or neglect to perfect or enforce any right,
remedy or security against any other person or by anything done or omitted which
but for this provision might operate to exonerate any of the Chargors; and



12.6   shall not in any way be prejudiced or affected by any change in the
constitution of, or any amalgamation or reconstruction of, any of the Company,
each of the Chargors, the Administrative Agent or any other person or by any
legal limitation, disability, incapacity or other circumstances relating to the
Company or any other person, whether or not known to the Administrative Agent.



13.   Remedies, Time or Indulgence



13.1   The rights, powers and remedies provided by this Charge are cumulative
and are not, nor are they to be construed as, exclusive of any right of set-off
or other rights, powers and remedies provided by law.



13.2   No failure on the part of the Administrative Agent to exercise, or delay
on its part in exercising, any of the rights, powers and remedies provided by
this Charge or by law (collectively “the Administrative Agent’s Rights”) shall
operate as a waiver thereof, nor shall any single or partial waiver of any of
the Administrative Agent’s Rights preclude any further or other exercise of that
one of the Administrative Agent’s Rights concerned or the exercise of any other
of the Administrative Agent’s Rights.



13.3   The Administrative Agent may in its discretion grant time or other
indulgence or make any other arrangement, variation or release with any
person(s) not party/ies hereto (irrespective of whether such person(s) is/are
jointly liable with each of the Chargors) in respect of the Secured Obligations
or in any way affecting or concerning them or any of them or in respect of any
security for the Secured Obligations or any of them, without in any such case
prejudicing, affecting or impairing the security hereby constituted, or any of
the Administrative Agent’s Rights or the exercise of me same, or any
indebtedness or other liability of each of the Chargors to the Administrative
Agent.



14.   Accounts



14.1   If the Administrative Agent shall at any time receive notice of any
subsequent mortgage, assignment, charge or other interest (in the nature of a
charge) affecting the whole or any part of the Charged Property, the
Administrative Agent may open a new account or accounts for each Chargor in its
books. If the Administrative Agent does not do so, then (unless the
Administrative Agent gives express written notice to the contrary to each
Chargor) as from the time of receipt of such notice by the Administrative Agent,
all payments made by each of the Chargors to the Administrative Agent shall in
the absence of any express appropriation by the Administrative Agent to the
contrary be treated as having been credited to a new account of each Chargor and
not as having been applied in reduction of the Secured Obligations at the time
when the Administrative Agent received the notice.



14.2   All monies received, recovered or realised by the Administrative Agent
under this Charge following the occurrence of an Event of Default that is
continuing (including the proceeds of any conversion of currency) may in the
discretion of the Administrative Agent be credited to any suspense or impersonal
account and may be held in such account for so long as the Administrative Agent
shall think fit with interest accruing thereon at such rate as is made available
by the Administrative Agent generally to customers placing deposits with it)
pending its application from time to time (as the Administrative Agent shall be
entitled to do in its discretion) in or towards the discharge of any of the
Secured Obligations.



14.3   In case the Administrative Agent shall have more than one account for
each Chargor in its books the Administrative Agent may at any time when an Event
of Default has occurred that is continuing or after the Administrative Agent
shall have received notice of any subsequent charge or other interest affecting
all or any part of the Charged Property, and without prior notice in that
behalf, forthwith transfer all or any part of any balance standing to the credit
of any such account to any other such account which may be in debit.



15.   Currency



15.1   For the purpose of or pending the discharge of any of the Secured
Obligations the Administrative Agent may convert any monies received, recovered
or realised or subject to application by the Administrative Agent under this
Charge (including the proceeds of any previous conversion under this Clause)
from its existing currency or denomination into such other currency of
denomination as the Administrative Agent may think fit, and any such conversion
shall be effected at the Administrative Agent’s then prevailing spot selling
rate of exchange for such other currency against the existing currency.



15.2   Reference herein to any currency extends to any funds of that currency
and for the avoidance of doubt funds of one currency may be converted into
different funds of the same currency.



15.3   If any sum due from each of the Chargors under this Charge or any order
or judgement given or made in relation hereto has to be converted from the
currency (the “first currency”) in which the same is payable hereunder or under
such order or judgement into another currency (the “second currency”) for the
purpose of:

     
15.3.1
15.3.2
15.3.3
15.3.4
  making or filing a claim or proof against each of the Chargors; or
obtaining an order or judgement in any court or other tribunal; or
enforcing any such order or judgement; or
applying the same in satisfaction of any of the Secured Obligations,

each Chargor agrees to indemnify and hold harmless the Administrative Agent from
and against any loss suffered as a result of any discrepancy between:



  (a)   the rate of exchange used for such purpose to convert the sum in
question from the first currency into the second currency; and



  (b)   the rate or rates of exchange at which the Administrative Agent is able
to purchase the first currency with the second currency upon receipt of a sum
paid to it in satisfaction, in whole or in part, of any such order, judgement,
claim or proof or for application in satisfaction of the Secured Obligations.



15.4   The rate or rates of exchange referred to in Clause 15.3 shall be
determined by the Administrative Agent in accordance with applicable market
practice and the Administrative Agent’s certificate as to the amount of any such
rate shall be conclusive, save in the case of manifest error.



16.   Costs, Charges and Expenses



16.1   All costs, charges and expenses of the Administrative Agent (including
legal fees stamp duty and other duties and charges) together with VAT of the
Administrative Agent reasonably incurred in the exercise of any of the
Administrative Agent’s Rights, or in connection with the execution of or
otherwise in relation to this Charge or in connection with the perfection or
enforcement of the security hereby constituted shall be reimbursed to the
Administrative Agent by each of the Chargors on demand on a full indemnity
basis.



16.2   Each Chargor undertakes to indemnify the Administrative Agent against all
losses, actions, claims, expenses (to the extent reasonably incurred), demands,
obligations and liabilities whatsoever and whenever arising which may now or
hereafter be incurred by it or by any manager, agent, officer or employee for
whose liability, act or omission it may be answerable, in respect of, in
relation to or in connection with anything done or omitted in the exercise or
purported exercise of the powers contained in this Charge or otherwise in
connection therewith and herewith or with any part of the Charged Property or
otherwise howsoever in relation to, or in connection with, any of the matters
dealt with in this Charge except in the case of fraud, gross negligence or
wilful misconduct.



16.3   The Administrative Agent shall not be liable to account as mortgagee in
possession in respect of all or any of the Charged Property nor shall it be
liable for any loss upon realisation or for any neglect or default to present
any interest coupon or any bond or stock drawn for repayment or for any failure
to pay any call or instalment or to accept any offer or to notify each Chargor
of any such matter or for any loss of any nature whatsoever in connection with
the Charged Property.



17.   Law and Jurisdiction



17.1   This Charge shall be governed by and construed in accordance with the
laws of Ireland.



17.2   Each Chargor irrevocably agrees for the benefit of the Administrative
Agent that the courts of Ireland shall have jurisdiction to hear and determine
any suit, action or proceeding, and to settle any disputes, which may arise out
of or in connection with this Charge, and for such purposes, irrevocably submits
to the jurisdiction of such courts.



18.   Provisions Severable

Each of the provisions contained in this Charge shall be severable and distinct
from one another and if at any time any one or more of such provisions is or
becomes invalid, illegal or unenforceable, the validity, the legality and
enforceability of each of the remaining provisions of this Charge shall not in
any way be affected, prejudiced or impaired thereby.



19.   Protection of Purchasers

No purchaser or other person dealing with the Administrative Agent or any
Receiver appointed by the Administrative Agent under its statutory power shall
be bound to see or inquire whether the right of the Administrative Agent or such
Receiver to exercise any of its or his powers has arisen or has become
exercisable or be concerned with notice to the contrary.



20.   Notices

Any notices or demand hereunder shall, without prejudice to any other effective
mode of transmitting the same, be deemed to have been sufficiently given if
delivered in accordance with the terms of Section 9.2 of the Credit Agreement to
the address last known to the Administrative Agent stated hereon.



21.   Redemption of Security



21.1   Subject to each Chargor having no liability (whether actual or
contingent) to the Administrative Agent hereunder and subject to the
Administrative Agent not being under any actual or contingent obligation the
observance or performance of which may give rise to a Secured Obligation, the
Administrative Agent shall as soon as reasonably practicable at the request and
cost of each Chargor reassign, release or otherwise discharge the Charged
Property.



21.2   Neither the Administrative Agent nor the Lenders shall be obliged to make
any enquiry as to the nature or sufficiency of any payment received by it under
this Charge or to make any claim or take any action to collect any moneys
receivable by it in the exercise of any powers conferred by this Charge or to
enforce any rights or benefits hereby assigned to it or to which the
Administrative Agent may at any time be entitled under this Charge.



21.3   Any release, discharge or settlement between the Chargors and the
Administrative Agent shall be conditional upon no security disposition or
payment to the Administrative Agent by any of the Chargors or any other person
being avoided or set aside or ordered to be refunded or reduced pursuant to any
provisions or enactments relating to bankruptcy, liquidation or insolvency and
the Administrative Agent shall be entitled to retain this security for such
period as it shall determine after the payment, discharge or satisfaction of all
moneys, obligations and liabilities hereby secured and subsequently to enforce
the security created by this Charge as if such release, discharge or settlement
had not occurred.

IN WITNESS whereof the parties have entered into this Agreement on the date
specified above.

2

SCHEDULE 1

The Shares

PART A

                  Company in which Shares           Description and are held  
Registered Holder   Number Of Shares         Lionbridge   3,175,616 Ordinary
Lionbridge International   Luxembourg S.à.r.l.   Shares of € 1 each

PART B

          Company in which Shares       Description and are held   Registered
Holder   Number Of Shares
Lionbridge International
  Rory John Cowan   2 Ordinary Shares
of €1 each.
 
     


PART C

          Company in which Shares       Description and are held   Registered
Holder   Number Of Shares
Lionbridge International
  Lionbridge Global
Solutions
Companies, Inc.  
1 Ordinary Share of
€1 each.
 
     


The Shares described in Part A, Part B and Park C of this Schedule comprise all
of the issued and outstanding share capital of Lionbridge International.

3

SCHEDULE 2

Letter of Authority

To: The Administrative Agent

Re: Charge on Shares dated 8 August 2006 (the “Deed”) between Lionbridge
Luxembourg S.à.r.l., Lionbridge Global Solutions Companies, Inc. and Rory John
Cowan and Wachovia Bank, National Association in respect of shares held by
Lionbridge Luxembourg S.à.r.l. in Lionbridge International.

Dear Sirs,

We hereby unconditionally and irrevocably authorise the Administrative Agent to
date and otherwise complete the share transfer forms in respect of the Shares
(as defined in the Deed) deposited by us with the Administrative Agent and its
agents pursuant to the Deed at any time when an Event of Default (as defined in
the Credit Agreement as defined in the Deed) has occurred that is continuing.

Yours faithfully,

     
LIONBRIDGE LUXEMBOURG S.à.r.l.
By:
Title:

LIONBRIDGE GLOBAL SOLUTION COMPANIES, INC.

By:     

     
Rory John Cowan

 
SIGNED by_s/Kevin E. Burke ___
 
for and on behalf of WACHOVIA BANK, NATIONAL ASSOCIATION as Administrative Agent
in the presence of:
s/Roy E. Graham
__s/Albert A. Barchard__ ______
 
LIONBRIDGE LUXEMBOURG S.à.r.l. By : A. A. Barchard Title : Director Date: 8
August 2006 Marklkkkk LIONBRIDGE GLOBAL SOLUTIONS COMPANIES, INC. By:
_s/Margaret A. Shukur_ _ ___
 
Margaret A. Shukur Secretary M

4

     
SIGNED, SEALED AND DELIVERED
BY RORY JOHN COWAN
in the presence of:
 



s/ Margaret A. Shukur     
 

 
 

Witness (Signature)
Margaret A. Shukur     
 


 
 

Print Name
1050 Winter Street, Waltham, MA, U.S.A.
 


 
 

Address

  s/Rory J. Cowan
—

WF-614718-v6.exv

5